Name: Decision of the EEA Joint Committee No 162/1999 of 26 November 1999 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: environmental policy;  European Union law;  technology and technical regulations;  deterioration of the environment;  electronics and electrical engineering
 Date Published: 2001-03-01

 Avis juridique important|21999D0162Decision of the EEA Joint Committee No 162/1999 of 26 November 1999 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement Official Journal L 061 , 01/03/2001 P. 0013 - 0013Decision of the EEA Joint CommitteeNo 162/1999of 26 November 1999amending Annex II (Technical regulations, standards, testing and certification) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex II to the Agreement was amended by Decision No 63/1999 of the EEA Joint Committee of 28 May 1999(1).(2) Commission Directive 98/101/EC of 22 December 1998 adapting to technical progress Council Directive 91/157/EEC on batteries and accumulators containing certain dangerous substances(2), is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following indent shall be added in point 11 (Council Directive 91/157/EEC) in Chapter XV of Annex II to the Agreement:"- 398 L 0101: Commission Directive 98/101/EC of 22 December 1998 (OJ L 1, 5.1.1999, p. 1)."Article 2The texts of Directive 98/101/EC in the Icelandic and Norwegian languages which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 27 November 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 26 November 1999.For the EEA Joint CommitteeThe PresidentN. v. Liechtenstein(1) OJ L 284, 9.11.2000, p. 45.(2) OJ L 1, 5.1.1999, p. 1.